Citation Nr: 0946624	
Decision Date: 12/09/09    Archive Date: 12/18/09

DOCKET NO.  06-32 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel
INTRODUCTION

The Veteran served on active duty from May 1968 to May 1971.  
The Veteran also has unverified Reserve service with the Air 
Force from March 1975 to November 1997.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2005 rating decision of the 
Portland, Oregon, Department of Veterans Affairs (VA) 
Regional Office (RO), which in pertinent part, denied service 
connection for bilateral hearing loss and tinnitus.  

In October 2009, the Veteran testified at a video conference 
hearing before the undersigned Acting Veterans Law Judge.  A 
copy of the transcript is of record.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claims so that he is afforded 
every possible consideration.  

The Veteran contends that service connection is warranted for 
his bilateral hearing loss and tinnitus.  At the October 2009 
hearing, the Veteran testified that he was exposed to 
excessive noise from loud engines while serving on the flight 
line during his military service.  He admitted to wearing 
chemical warfare protection while working on the flight line, 
but he experienced exposure to background noise from the 
aircrafts, ranging from 100 to 140 decibels.  He further 
added that grenades and artillery simulators exposed him to 
acoustic trauma.  The Veteran asserts that service connection 
is warranted for his bilateral hearing loss and tinnitus.  

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  Active service includes any period of active duty for 
training (ACDUTRA) during which the individual was disabled 
from a disease or an injury incurred in the line of duty, or 
a period of inactive duty for training (INACDUTRA) during 
which a Veteran was disabled from an injury incurred in the 
line of duty.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  
Further, ACDUTRA includes full-time duty in the Armed Forces 
performed by the Reserves for training purposes.  38 U.S.C.A. 
§ 101(22); 38 C.F.R. § 3.6(c).  INACDUTRA includes duty 
prescribed for the Reserves.  38 U.S.C.A. § 101(23)(A).  
Reserves include the National Guard of the United States.  38 
U.S.C.A. § 101(26), (27).  Duty, other than full-time duty, 
performed by a member of the National Guard of any State, is 
considered to be inactive duty training.  38 C.F.R. § 
3.6(d)(4).  

As mentioned above, the Veteran served on active duty from 
May 1968 to May 1971 with Reserve duty from March 1975 to 
November 1997.  Review of the Veteran's service treatment 
records reveals no complaints, treatment, or diagnosis of 
bilateral hearing loss or tinnitus during the Veteran's 
period of active duty.  However, beginning in November 1993, 
it was noted that the Veteran exhibited "some high frequency 
hearing loss with elevated background noise" on his November 
1993 report of medical history, and the examining physician 
diagnosed him with a "mild bilateral hearing deficit[,]" as 
stated on the November 1993 report of medical examination.  
Thereafter, audiometric testing conducted in August 1994, 
June 1995, and November 1997 showed bilateral hearing loss, 
and the Veteran admitted on July 1997 and November 1997 
hearing conservation examination reports to having ringing in 
the ears and difficulty with hearing.

Post service treatment records show continuing complaints and 
treatment for both bilateral hearing loss and tinnitus.  In 
January 2005, a VA examiner opined that the Veteran's 
bilateral high frequency hearing loss is not the result of 
his active military service because hearing conservation data 
shows that the Veteran presented normal hearing thresholds up 
to 1993.  The VA audiologist further added that the reported 
tinnitus is also not related to the Veteran's active military 
service because it was approximately fifteen years after 
separation from service that it became constant.  

The Board is of the opinion that further development of the 
record is required to comply with VA's duty to assist the 
Veteran in the development of the facts pertinent to these 
claims.  Although the Board acknowledges the presence of 
bilateral hearing loss and tinnitus during the Veteran's 
years of Reserve service, the mere presence of hearing loss 
and tinnitus is insufficient to establish service incurrence 
or aggravation.  Rather, the Veteran must have been disabled 
from a disease or injury incurred during ACDUTRA or INACDUTRA 
training.  However, in this case, the Veteran's periods of 
Reserve duty are not clear.  Although the Veteran testified 
during the October 2009 hearing that his Reserve service 
consisted of two-week camps and the occasional weekend 
drills, a review of the record reflects that the dates of 
ACDUTRA and/or INACDUTRA are not clearly of record.  
Furthermore, it appears that the January 2005 VA examiner may 
not have considered the Veteran's Reserve service prior to 
rendering his opinion.  Thus, in order to properly adjudicate 
the claims of service connection, all periods of active duty, 
ACDUTRA, and/or INACDUTRA must be verified.  

Therefore, in order to give the Veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED for the 
following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Contact the National Personnel 
Records Center (NPRC), the United States 
Air Force Center in Denver, Colorado, or 
any other appropriate agency, to list the 
specific dates of the Veteran's active 
duty, ACDUTRA, and/or INACDUTRA.  Service 
records providing points are not helpful 
in this regard.  All records/responses 
received should be associated with the 
claims file.  

2.  After verification of all periods of 
military service has been documented and 
included in the claims file, contact the 
examiner who conducted the January 2005 
VA examination and have him provide an 
opinion as to whether it is more likely 
than not (i.e., probability greater than 
50 percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent) the Veteran's 
bilateral hearing loss and tinnitus had 
their origin in service or are in any way 
related to the Veteran's military 
service.  The VA examiner should be 
provided with all the verified periods of 
service for the Veteran.  The examiner 
should also provide a clear rationale for 
the conclusion reached and cite the 
evidence relied upon or rejected in 
forming an opinion.  If the physician 
cannot respond without resorting to 
speculation, he should so indicate this 
and explain the reason why an opinion 
would be speculative.  The claims file 
must be reviewed in conjunction with the 
opinion, and the examiner's report should 
indicate that such review occurred.  
Moreover, if the examiner from January 
2005 is no longer available to respond to 
this inquiry, then another comparably 
qualified examiner may answer in his 
place.  

3.  Thereafter, the issues on appeal 
should be readjudicated.  If the benefits 
sought on appeal are not granted, the 
Veteran and his representative should be 
provided with a supplemental statement of 
the case (SSOC) and afforded the 
appropriate time period within which to 
respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ROBERT O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



